Citation Nr: 1308861	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from April 17, to August 14, 1975, and from December 1981 to September 1989.  

The matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in February 2011.  


FINDINGS OF FACT

1.  The Veteran did not service in the Republic of Vietnam during the Vietnam Era.  

2.  The immediate cause of the Veteran's death on January [redacted], 1997 is shown to have been the result of ischemic heart disease.  

3.  The Veteran's heart disease was first clinically demonstrated several years after service, and there is no competent evidence of a causal connection between his heart disease and military service or any incident therein.  

4.  At the time of death, the Veteran was service-connected for degenerative disc disease of the lumbar spine; rated 20 percent disabling, hiatal hernia; rated 10 percent disabling and bilateral patella chondromalacia, rated noncompensably disabling.  The combined rating was 30 percent.  

5.  A disability of service origin did not cause or contribute to the Veteran's death.  



CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.312, 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in April 2006, March and May 2011, and April 2012.  Although some of the letters were not sent prior to initial adjudication of her claim, this is not prejudicial to the appellant, as the claim was readjudicated and a supplemental statement of the case (SSOC) was promulgated, most recently in May 2012.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records, including records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The appellant was provided an opportunity to testify at a personal hearing, but declined.  The claims file was reviewed by a VA physician to determine whether the Veteran's demise from ischemic heart disease was related, in any fashion, to his military service.  The Board finds that the VA examiner's review of the claims file was comprehensive and that he provided a clear and rational explanation for the conclusions reached.  Thus, the Board finds that the VA medical opinion was adequate upon which to base a decision on the merits of the issue on appeal.  

Further, neither the appellant nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a rebuttable presumption of service incurrence, such as hypertension or cardiovascular disease, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2012).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2012).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and hypertension or cardiovascular disease manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Factual Background & Analysis

The appellant contends that the Veteran was treated for heart problems in service, and that the cause of his demise was shown to be the result of ischemic heart disease.  Therefore, the appellant argues that service connection should be established the cause of the Veteran's death.  

In this case, the Board has reviewed all the evidence of record, including but not limited to the appellant's contentions, the Veteran's STRs, and the VA and private medical reports of record, including the numerous records from the SSA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the appellant will be summarized where appropriate.  

The Veteran died in the emergency room of a VA hospital in January 1997.  The certificate of death listed the immediate cause of death as ischemic heart disease.  At the time of his death, the Veteran was service-connected for degenerative disc disease of the lumbar spine; rated 20 percent disabling, hiatal hernia; rated 10 percent disabling and bilateral patella chondromalacia, rated noncompensably disabling.  The combined rating was 30 percent.  

The Veteran's STRs showed that a chest x-ray study for chest wall pain in December 1986 showed no evidence of pulmonary infiltrates or pulmonary vasculature congestion.  The Veteran was evaluated for atypical chest and epigastric pain after a two mile run in February 1989.  A chest x-ray study showed a congenital anomaly of the fourth rib on the right, but was otherwise within normal limits.  An EKG at that time showed some right atrial enlargement and voltage criteria for left ventricular hypertrophy - nonspecific T wave abnormality.  The Veteran's blood pressure was 154/94 in the recumbent position, 150/90 sitting, and 130/92 standing, and there was no evidence of murmurs or gallops.  The assessment included hypertension, rule out isolated elevations, and atypical chest pain - suspect gastric etiology, rule out cardiac.  Blood pressure checks over the next five days showed only one elevated reading - the average blood pressure reading was 131/76.  The assessment was borderline hypertension.  The STRs showed no further complaints, treatment or abnormalities referable to any cardiovascular problems.  

On VA examination in December 1989, the examiner noted the Veteran's history of cardiac symptoms and the findings from the STRs.  On examination, the Veteran's blood pressure was 120/80, and a chest x-ray study and EKG were within normal limits and showed no evidence of any cardiovascular abnormalities.  The diagnoses included history of abnormal EKG with right atrial enlargement and voltage criteria for LVH and nonspecific ST-T wave changes, not shown on examination.  

On VA cardiovascular examination in May 1992, the examiner included a description of the Veteran's cardiac history and noted that he was not hypertensive and was normotensive.  The Veteran's coronary artery disease (CAD) risk factors included tobacco abuse - 11/2 per day, hyperlipidemia and a family history of coronary vascular accidents (CVAs).  The Veteran's blood pressure was 130/80 and an ECG showed a normal sinus rhythm with non-specific ST abnormality, probably representing early repolarization.  There was no evidence of ventricular hypertrophy or bruits, and his rate, rhythm were normal without murmur, gallop, or rub.  The examiner indicated that there was no evidence of organic heart disease, and recommended treadmill testing to rule out ischemic heart disease.  

In an addendum report, in August 1992, the examiner noted that the Veteran could not complete the treadmill test performed at a private hospital due to back and leg pain.  He noted that the Veteran also reported chest pain typical of angina and manifested a deconditioned exercise response, and recommended that the Veteran undergo coronary angiography to definitively ascertain whether he had obstructive coronary artery disease (CAD).  

When examined by VA in June 1995, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and findings on examination.  On examination, the Veteran's blood pressure was 126/76, he had regular sinus rhythm, and there was no evidence of cardiac enlargement, murmurs, thrills, or rubs.  An EKG showed nonspecific T wave abnormalities, but was otherwise unremarkable.  The examiner opined that there was no convincing evidence of cardiac disease, in spite of the Veteran's history of chest pain.  The examiner commented that the Veteran's symptoms presented a fairly clear history of exercise induced chest pain, which could well be cardiac in origin, but that there was no convincing evidence of cardiac disease on the basis of the examination.  The examiner also indicated that additional cardiac echo with and without contrast would be order to further evaluate his symptoms.  

A VA echocardiogram with contrast in June 1995, showed no suspicious areas of decreased perfusion, and a echocardiogram without contrast was within normal limits.  

The evidence of record showed that the Veteran was admitted to a VA hospital in January 1997, with a three hour history of chest pains radiating down his left arm.  The report indicated that the Veteran was found lying on the floor of his house complaining of chest pains.  While being examined, the Veteran went into a grand mal seizure for about 60 seconds and was unresponsive, despite emergency CPR, shock and medication, and expired.  

A note from a VA physician associated with the claims file in September 2006, indicated that examinations in 1989 and 1992 did not reveal clinically significant ischemia (CAD), and that in the absence of better data, it was not possible to link the earlier events to the Veteran's demise without resorting to speculation.  

In April 2012, the claims file was reviewed by a VA physician to determine whether the Veteran's death from ischemic heart disease was related to service.  The physician indicated that the claims file was reviewed and included a description of the Veteran's medical history.  The physician opined that it was less likely than not that the Veteran's ischemic heart disease was incurred in or caused by his military service.  The physician reasoned that the Veteran had normal chest x-ray studies in service in 1986 and twice in 1989, and that while he had an abnormal EKG in December 1989, manifested by right atrial enlargement and left ventricular hypertrophy, a subsequent VA EKG in 1992 showed normal sinus rhythm with a non-specific T wave that was believed to represent early repolarization.  Furthermore, echocardiograms with and without contrast in 1995 were normal.  The physician also noted that a Social Security Disability examiner in November 1996, opined that the Veteran's discomfort was in the epigastric area and was most likely attributable to his hiatal hernia, as the Veteran denied any symptoms of angina per se.  

After review of all the evidence of record, the Board finds the April 2012 VA medical opinion most persuasive, as it was based on a thorough review of all of the evidence of record.  The examiner offered a rational and plausible explanation for concluding that the Veteran's death from ischemic heart disease was not incurred in or otherwise related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  In the absence of competent or probative medical evidence to the contrary, the Board finds that reliance on the VA medical opinion is warranted.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

While the appellant believes that the Veteran's death from ischemic heart disease was related to service, she has not presented any probative or competent evidence to support her assertions.  The issue in this case, does not involve a simple diagnoses and the appellant is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

While the Board is sympathetic to the contentions of the appellant, we are constrained by VA law and regulations which are clear and unambiguous.  Inasmuch as there is no evidence of ischemic heart disease in service or until many years thereafter, and no probative evidence that the Veteran's service-connected disabilities played any part in his death, there is no basis upon which to grant service connection.  Accordingly, service connection for the cause of the Veteran's death is denied.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


